Citation Nr: 0332894	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  00-12 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased initial evaluation in excess 
of 10 percent for service-connected tinnitus.

2.  Entitlement to an increased evaluation for service-
connected psoriasis, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from January 1966 to January 
1968.  The claim initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  In May 1999, the RO, in pertinent 
part, denied entitlement to an evaluation in excess of 10 
percent for psoriasis.  In September 1999, the RO, in 
pertinent part, granted service connection for tinnitus, and 
assigned a 10 percent initial evaluation.  A Board decision 
issued in August 2001 denied an evaluation in excess of 10 
percent for tinnitus or psoriasis.  

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
April 2003, the Court vacated and remanded the Board's 
decision as to the tinnitus and psoriasis claims.  The claims 
for evaluations in excess of 10 percent for tinnitus and for 
psoriasis now return to the Board.  


REMAND

In its April 2003 Order remanding these claims, the Court 
indicated that the Board must consider the applicability of 
38 C.F.R. § 4.25 to the veteran's contention that he is 
entitled to a separate compensable evaluation for right ear 
tinnitus and for left ear tinnitus.  As the Board noted in 
its August 2001 decision, and as the Secretary noted in a 
July 2002 Brief before the Court, VA considers tinnitus as 
one disability.  However, regulatory provisions clarifying 
VA's definition of tinnitus as one disability were not in 
effect when the veteran submitted the claim now before the 
Board.  68 Fed. Reg. 25,822 (May 14, 2003).  There is no 
medical evidence of record which can be used to determine in 
this case whether the veteran's tinnitus presents one or two 
medical disabilities.  The veteran is also entitled to notice 
of the revision of the applicable regulation, and is entitled 
to an opportunity to present evidence and argument 
establishing that his tinnitus presents two separate 
disabilities.

Moreover, during the pendency of this claim, the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant must be provided with notice of 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) and the provisions of that Act, particularly the 
veteran's rights and responsibilities, and notice as to the 
time allowed for submission of evidence.  Disabled American 
Veterans, et. al. v. Secretary of Department of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003); Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, No. 02-7007, -
7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003).  See also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Given 
these decisions, the Board may not now address the 
application of 38 C.F.R. § 4.25 to this claim without notice 
to the veteran.  

In its April 2003 Order, the Court held that the Board could 
not interpret the veteran's contentions that he continuously 
has psoriatic lesions which may itch and that he is never 
"itch-free" as not meeting the requirement of "constant 
itching" as specified in 38 C.F.R. § 4.118, Diagnostic Code 
7806.  In view of this determination, further medical 
description of the manifestations of the veteran's psoriasis 
is required for completion of appellate review.  

Additionally, the Board notes that 38 C.F.R. § 4.118 was 
revised during the pendency of this appeal, effective on 
August 30, 2002.  67 Fed. Reg. 49,590 (July 31, 2002).  The 
veteran is entitled to notice of that revision and its 
applicability to his claim.  

Accordingly, the case is remanded for the following action:

1.  The veteran should be specifically 
advised of the enactment of the VCAA, of 
the evidence required to substantiate his 
claims for increased evaluations, 
including notification as to each 
applicable regulation, including 
38 C.F.R. § 4.25, and each applicable 
diagnostic code, and the revision of each 
applicable Diagnostic Code during the 
pendency of these claims.  The veteran 
should again be advised of his 
responsibilities under the Act, and of 
VA's duties and responsibilities.  

The veteran should be specifically 
advised of the period of time in which he 
may timely submit or identify evidence 
which might substantiate his claims. 

2.  The veteran should be afforded 
another opportunity to submit alternative 
evidence regarding the severity of the 
disabilities at issue, and advised of the 
types of alternative evidence which might 
assist in substantiating the claims.  

3.  The veteran should be asked if he has 
been treated for either of the 
disabilities at issue at any VA Medical 
Center (VAMC) other than the Lexington, 
Kentucky VAMC since December 2002.  The 
veteran's treatment records from the 
Lexington, Kentucky VA outpatient clinic 
from December 2002 to the present, and 
any VA examination reports subsequent to 
December 2002, should be obtained.  
Clinical records should be obtained from 
any identified VAMC other than Lexington.  

4.  The veteran should be afforded the 
opportunity to identify any other private 
(non-VA) providers or facilities from 
whom or at which he has been treated for 
tinnitus or a skin disorder since his 
treatment at Lake Cumberland Associates 
in 1999.  An attempt should be made to 
obtain any identified records.  

5.  The veteran should be afforded 
appropriate VA examination to determine 
the manifestations and severity of 
tinnitus as required to determine whether 
the veteran's tinnitus presents one 
disability or two disabilities.  The 
examiner should describe the 
manifestations of the veteran's tinnitus 
and should provide a medical opinion as 
to the mechanism of the veteran's 
tinnitus, to include a description of the 
underlying pathology.  

The claims folder should be sent to the 
examiner for review of pertinent 
documents therein.  The examiner should 
state the basis (rationale) for the 
conclusions reached.  
6.  The veteran should be afforded VA 
examination of the skin.  The examiner 
should note and detail all reported 
symptoms of psoriasis.  The examiner 
should provide details about the 
frequency, duration, and severity of all 
complaints relating to itching or burning 
of the skin.  The examiner should report 
the frequency of itching, including 
whether itching is continuous or 
intermittent, should specify the size and 
distribution of the lesions which itch, 
and should specify the number of hours 
the veteran experiences itching each day, 
on average, and should describe the 
frequency of itching and size of lesions 
during flare-ups, as well as reporting 
the frequency of flare-ups.  The examiner 
should indicate what precipitates and 
what relieves such itching.  The examiner 
should describe all objective signs 
regarding the frequency or severity of 
itching.  
The claims folder should be sent to the 
examiner for review of pertinent 
documents therein.  The examiner should 
state the basis (rationale) for the 
conclusions reached.  
7.  After completing development, 
including any actions in addition to 
those specified above to satisfy the 
VCAA, the issues on appeal should be 
readjudicated.  If the decision remains 
adverse to the veteran, the veteran and 
his representative should be provided a 
supplemental statement of the case.  
After the appropriate period of time for 
response, the case should be returned to 
the Board for final review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



